Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment Acknowledgement
Acknowledgement is made of the response submitted by the applicant on July 14, 2021, including replacement drawings, amendments to the specification and amendments to the claim.
DETAILED ACTION
	Applicant’s arguments and the newly submitted replacement drawing sheets of July 14, 2021, have been fully considered; however, they have not overcome the rejection under 35 U.S.C. 112(a) and (b).  Therefore, the rejection is made again and the claim stands FINALLY REJECTED under 35 U.S.C. 112(a) and (b).
Additionally, the following new rejection under 35 U.S.C. 112(a) for the introduction of new matter is presented below and is made FINAL. 
	The merits of the claim have been reconsidered in light of the remarks/amendment filed by Applicant on March 30, 3021. However, said amendments presented inconsistencies in the disclosure. The rejection under 35 USC 112 (a) & (b) is therefore made again and final for the reasons set forth below. Moreover, in light of the new matter as presented by the amendment filed, prosecution remains open in view of the following new ground of rejection under 35 USC 112 (a).
Action on Merits
1.  Rejection under 35 U.S.C. 112(a) and (b)
	The claim is AGAIN AND FINALLY REJECTED under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	The claim remains indefinite and nonenabling because the disclosure is unclear, as the exact shape and appearance of the design cannot be determined due to the reasons set forth below:
see Annotated Drawing Letter A).  It cannot be fully understood whether the area is flat image on the surface or, if raised/depressed, which portions of the surface treatment are contoured and in which direction.  
The exact depth and location of the circular interior surfaces, tab element and rounded square element seen on the top surface of Reproduction 2.5 cannot be fully understood (see Annotated Drawing Letter B1). Additionally, the depth and location of the interior circular surface and rounded square element seen on the bottom in Reproduction 2.6 is also unclear (see Annotated Drawing Letter B2).  It is unclear whether these surfaces exists on the same plane as their respective outer edges of the body portion or if the interior surface is on a different plane(s) within the various possible depths of the article. Applicant is advised that shade lines that change direction or do not cross contour lines on adjacent surfaces (as seen in both the top and bottom views here) indicate a change in plane and/or appearance that cannot be defined without additional views.  
There is no way to understand the exact appearance of the noted features from the single top and bottom views in which they are presented. None of the views included in the disclosure provide a further understanding as to the appearance and contour of the surface treatment seen applied to the rounded square elements nor the exact depth of the top and bottom interior surfaces, and thus, these features are open to multiple interpretations and cannot be fully understood without resorting to conjecture. Applicant is advised that the clarification of these features/surfaces would likely constitute new matter. 
In order to overcome the rejection under 35 U.S.C. 112(a) and (b), it is suggested that Applicant:
Attempt to clarify the exact contour and appearance of the surface treatment seen in the top and bottom view without the introduction of new matter; OR,
Attempt to clarify the exact depth and location of the top and bottom interior surfaces seen in each embodiment without the introduction of new matter; OR, altogether disclaim the indefinite and non-enabled areas.

    PNG
    media_image1.png
    727
    1085
    media_image1.png
    Greyscale

It is suggested that Applicant submit large, clear drawings which show the details of the design clearly and accurately without the addition of new matter (35 U.S.C. 132, 37 CFR 1.121).  Applicant is reminded that if the surface shape is not evident from the disclosure as filed, the addition of surface shading or additional views after filing may constitute new matter (37 CFR 1.152(II)).
Applicant is advised that in accordance with Hague Administrative Instruction Section 403, matter excluded from the claim may be indicated:
in the description referred to in Rule 7(5)(a) and/or;
	(a)(ii) by means of dotted/broken lines, or coloring.
	Per MPEP 2920.05(c), for clarity of the disclosure, Applicant is encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.
2.  Rejection under 35 U.S.C. 112(a)
The claim is FINALLY REJECTED under 35 U.S.C. 112(a) as failing to comply with the description requirement. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following:
A)	Overall shape of bottom exterior corners seen in Reproductions 2.1 – 2.4 are shown rounded when they were sharp, angled corners at original filing (see Annotated Drawing Letter A).  
B)	The spacing seen between various features/surfaces of the top and bottom views (Reproductions 2.5 & 2.6) is much wider than that disclosed at original filing (see Annotated Drawing Letter B).
C)	Reproduction 2.5 now includes shading which indicates that the top interior surfaces/features are on different planes than one another where it was clear in the original disclosure that they were all on the same plane (see Annotated Drawing Letter C).
D)	The contours/patterning previously seen within the boundary of the rounded square element visible at the center of the top and bottom views in Reproductions 2.5 and 2.6 have been altogether removed in the new disclosure (see Annotated Drawing Letter D).
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim; OR, applicant may amend the drawings so that they are consistent with the originally filed drawings.  

    PNG
    media_image2.png
    137
    1541
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    833
    1132
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    640
    1076
    media_image4.png
    Greyscale

3.  Replacement Drawing Sheets
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 	When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
4.  Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
5.  Conclusion
The cited art of record is considered cumulative art related to the claimed design.
The claim stands AGAIN AND FINALLY REJECTED under 35 U.S.C. 112(a) and (b).
The claim stands FINALLY REJECTED under 35 U.S.C. 112(a).


6.  Contact Information
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-4p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571.272.8601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199.


/KELI L HILL/Primary Examiner, Art Unit 2922